DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

	The specification does not include a “Field of Invention” section.
The disclosure is objected to because of the following informalities: 
In Paragraph [0016], “where the the average peak current” should read “where the average peak current”.
In Paragraph [0074], “wherein the the sensing element” should read “wherein the sensing element.
Throughout the specification “faradic” should read “faradaic”.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, “faradic” should read “faradaic”.  
Regarding claim 8, “a hormone, a metabolite” should be deleted as they are repeated.
Regarding claim 8, “and” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “extended period of time” in claim 15 is a relative term which renders the claim indefinite. The term “extended period of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 16-18 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US20090194432; cited by Applicant) in view of Yau (US20120267255). 
Regarding claim 1, Deng discloses a method of measuring the concentration of a target species in a sample by the use of an electrochemical sensor (Paragraph [0029], “test strip 10 can be configured for use with a variety of suitable testing modalities, including electrochemical tests”), the method comprising the steps of:
deploying an electrochemical sensor such that it is exposed to a sample (Paragraph [0030], “proximal end 12 of test strip 10 may include a sample chamber 52 configured to receive a fluid sample”), wherein the output of the electrochemical sensor is a faradic current (Paragraph [0012], “Current decay curves can represent a gradual decrease in measured current response following application of a potential excitation to a biosensor containing a fluid sample” & Paragraph [0093], “where i(t) represents the current measured at time t, n represents the number of electrons in the electrochemical reaction, F represents the Faraday constant, A represents the electrode surface area, C represents the concentration of electroactive species, and D represents the diffusion constant of the electroactive species”) that varies in a concentration- dependent manner to the concentration of a target species in the sample (Fig. 4 & Paragraph [0012], “Fluid samples containing similar analyte concentrations but different sample matrix (e.g. different hematocrit values) can produce different current decay curves. However, these current decay curves were found to converge to a common value over time under certain conditions. Generally, fluid samples containing low analyte concentrations can converge faster than fluid samples containing high analyte concentrations. Based on this convergence behavior, an analyte concentration can be determined by dynamically selecting an appropriate time segment and a calibration curve associated with the selected time segment”); 
applying one or more excitation pulses to the electrochemical sensor, wherein a faradic current output is generated by each pulse (Paragraph [0012], “Current decay curves can represent a gradual decrease in measured current response following application of a potential excitation to a biosensor containing a fluid sample”); 
acquiring time-resolved faradic current data following each of the one or more excitation pulses (Paragraph [0012], “Current decay curves can represent a gradual decrease in measured current response following application of a potential excitation to a biosensor containing a fluid sample”);
by the acquired time-resolved faradic current data, calculating the value of a selected measure of current decay (Fig. 5 & Paragraph [0095], “In some embodiments, the current decay function during the “analyte depletion” stage can be described by an equation derived by Bard & Faulkner (A. J. Bard, L. R. Faulkner, Electrochemical Methods, John Wiley & Sons, N.Y. (1980)): i(t)≈i(0)exp(−pt) where i(t) represents the current measured at time t, i(0) represents an extrapolated current at time 0, and p represents a constant which is a function of diffusion coefficient and thickness of the electrochemical cell”).
Deng does not disclose by the calculated value of a measure of current decay, calculating the concentration of the target species by application of a mathematical relationship between selected measure of current decay and the concentration of the target species in the sample.
	Yau discloses by the calculated value of a measure of current decay, calculating the concentration of the target species by application of a mathematical relationship between selected measure of current decay and the concentration of the target species in the sample (Paragraph [0074], “In FIG. 3C, the current of the electrode as in FIG. 3A was monitored over time in different glucose concentrations in the zepto-molar range at a potential of 0.8 V and with V.sub.ext=0.15 V. The arrows indicate the initial current for each glucose concentration. The inset shows the details of the temporal decays. FIG. 3C shows the temporal dependence of the electrode's response to several glucose concentrations. The rates of the current decay are qualitatively consistence with the amount of glucose in the cell. In particular, the 1/e level is reached in 1 s, 1.2 s and 1.4 s for 100 zM, 300 zM and 500 zM, respectively. These short time constants reflect the minute amounts of glucose in the sample”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng to incorporate the teachings of Yau by adding by the calculated value of a measure of current decay, calculating the concentration of the target species by application of a mathematical relationship between selected measure of current decay and the concentration of the target species in the sample. Deng implies that slope is related to the concentration because you can take logarithm of the exponential decay which would give you the time constant (which is the slope) which is related to the concentration. (Deng, Paragraph [0081], “Time-currents can be used to obtain slope and other relationship data associated with a particular time-segment. For example, slope data can be used to improve the precision of analyte concentration determination by providing another method to determine an analyte concentration other than relying solely on a measured current value. Slope data can also be used to determine an predicted current value at a later time point, as discussed in detail below”). However, Deng doesn’t explicitly say how the concentration and current decay are related. Yau explicitly shows the relationship between current decay and concentration. The advantage of the mathematical relationship between current decay and concentration is to allow for easy glucose measurements through current decay measurements.

Regarding claim 4, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the sample is selected from the group consisting of whole blood (Paragraph [0027], “A number of systems are available that allow people to test a physiological fluid (e.g. blood, urine, or saliva), to conveniently monitor the level of a particular analyte present in the fluid, such as, for example, glucose, cholesterol, ketone bodies, or specific proteins”), serum, saliva (Paragraph [0027], “A number of systems are available that allow people to test a physiological fluid (e.g. blood, urine, or saliva), to conveniently monitor the level of a particular analyte present in the fluid, such as, for example, glucose, cholesterol, ketone bodies, or specific proteins”), urine (Paragraph [0027], “A number of systems are available that allow people to test a physiological fluid (e.g. blood, urine, or saliva), to conveniently monitor the level of a particular analyte present in the fluid, such as, for example, glucose, cholesterol, ketone bodies, or specific proteins”), sweat, interstitial fluid, spinal fluid, cerebral fluid, tissue exudates, macerated tissue samples, cell solutions, intracellular compartments, water, wash water, wastewater, groundwater, food, and beverages.  

Regarding claim 5, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the sample comprises flowing whole blood (Paragraph [0027], “A number of systems are available that allow people to test a physiological fluid (e.g. blood, urine, or saliva), to conveniently monitor the level of a particular analyte present in the fluid, such as, for example, glucose, cholesterol, ketone bodies, or specific proteins”).  

Regarding claim 6, the combination of Deng and Yau discloses the method of claim 4.
Deng further discloses wherein 
the sample is not processed prior to measurement (Paragraph [0030], “drop of blood”).  

Regarding claim 7, the combination of Deng and Yau discloses the method of claim 4.
Deng further discloses wherein 
the sample is not diluted (Paragraph [0030], “drop of blood”).

Regarding claim 8, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the target species is selected from the group consisting of a small molecule drug, a metabolite, a hormone, a peptide, a protein (Paragraph [0027], “A number of systems are available that allow people to test a physiological fluid (e.g. blood, urine, or saliva), to conveniently monitor the level of a particular analyte present in the fluid, such as, for example, glucose, cholesterol, ketone bodies, or specific proteins”), a carbohydrate, a nucleic acid, a lipid, a hormone, a metabolite, a 4growth factor, a neurotransmitter, a nutrient, and a pollutant, a pathogen-induced or pathogen- derived factor, a pathogen, or a cell.  

Regarding claim 9, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the selected measure of target decay is selected from a decay constant, an average lifetime, a half-life, and a relative amplitude (Paragraph [0093], “Current decay can occur in two or more stages. A first stage can be generally “diffusion controlled,” and may be described by the Cottrell equation”).  

Regarding claim 10, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the selected measure of current decay is derived from an exponential fit of the time-resolved current data (Paragraph [0025], “FIG. 5 depicts a plurality of current decay curves on a graph of current versus time, according to an exemplary embodiment of the present disclosure” & it has the shape of a exponential).  

Regarding claim 11, the combination of Deng and Yau discloses the method of claim 10.
Deng further discloses wherein 
the selected measure of current decay is derived from a monoexponential fit of the time-resolved current data (Paragraph [0025], “FIG. 5 depicts a plurality of current decay curves on a graph of current versus time, according to an exemplary embodiment of the present disclosure” & it has the shape of a exponential).  

Regarding claim 13, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
the mathematical relationship between the selected measure of current decay and target concentration has been derived for sensors of the same class as the deployed electrochemical sensor (Paragraph [0056], “In order to reduce any inaccuracies associated with determining analyte concentration, it may be advantageous to use multiple sets of calibration information. Such multiple calibration information can reduce errors due to hematocrit and other factors that may adversely affect analyte concentration determination”).  

Regarding claim 15, the combination of Deng and Yau discloses the method of claim 1.
Deng further discloses wherein 
repeated measurements are obtained over an extended period of time (Paragraph [0064], “This process can be repeated such that the entire measurement range can be covered if required. Such a method permits selection of a suitable calibration curve based on time, or time-related information. Such a dynamic selection process could also be applied to ranges of current values, associated analyte concentrations, or other parameters associated with the electrochemical technique used to determine analyte concentration”).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng and Yau as applied to claim 1 above, and further in view of Wang (US20180195996).
Regarding claim 2, the combination of Deng and Yau discloses the method of claim 1.
The combination does not teach the electrochemical sensor comprises an electrode functionalized with a plurality of recognition elements that undergoes a conformational change upon target binding, wherein each recognition 3element is functionalized with one or more redox reporters.
However, Wang teaches the electrochemical sensor comprises an electrode functionalized with a plurality of recognition elements that undergoes a conformational change upon target binding, wherein each recognition 3element is functionalized with one or more redox reporters (Paragraph [0008], “a sensing unit having a redox current reporter and a nucleic acid sequence complementary to that of a target nucleic acid of interest (i.e., 100% of the nucleic acid sequence of the sensing unit can be complementary to a sequence found in the target nucleic acid) or sufficiently complementary to that of the target nucleic acid or a sequence therein to specifically bind the target nucleic acid (i.e., less than 100% of the nucleic acid sequence of the sensing unit can be complementary to a sequence found in the target nucleic acid)”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Wang by adding the electrochemical sensor comprises an electrode functionalized with a plurality of recognition elements that undergoes a conformational change upon target binding, wherein each recognition 3element is functionalized with one or more redox reporters. The advantage of having redox reporters is that it facilitates the measurements.

Regarding claim 19, the combination of Deng and Yau discloses the method of claim 1.
The combination does not teach wherein the electrochemical sensor is deployed in a point-of-care system.
However, Wang discloses wherein the electrochemical sensor is deployed in a point-of-care system (Paragraph [0068], “Importantly, unlike qRT-PCR, the microelectrochemical sensor offers a direct absolute quantitative readout that is amenable to clinical and in-home or point-of-care applications”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Wang by adding wherein the electrochemical sensor is deployed in a point-of-care system. The advantage of having a device that works in a point-of-care system is that it’s a more versatile device that can be used in more convenient locations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, Yau, and Wang as applied to claim 2 above, and further in view of Heeger (US20070020641; cited by Applicant).
Regarding claim 3, the combination of Deng, Yau, and Wang discloses the method of claim 2.
The combination of Deng, Yau, and Wang does not disclose wherein the recognition element comprises an aptamer.
However, Heeger discloses wherein the recognition element comprises an aptamer (Paragraph [0025], “the detector has an electrode capable of sensing redox events in a redoxable moiety and an immobilized oligonucleotide probe such as an aptamer designed to hybridize with a target nucleotide sequence or another target for which the oligonucleotide (aptamer) is specific”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng, Yau, and Wang to incorporate the teachings of Heeger by adding wherein the recognition element comprises an aptamer. The advantage of using an aptamer is a higher affinity and specificity to the target. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Yau as applied to claim 1 above, and further in view of Moqrich (US20160113996).
Regarding claim 12, the combination of Deng and Yau discloses the method of claim 1.
The combination of Deng and Yau does not disclose wherein the selected measure of current decay is derived from a biexponential fit of the time-resolved current data.
However, Moqrich discloses wherein the selected measure of current decay is derived from a biexponential fit of the time-resolved current data (Paragraph [0146], “[0146] The time constants of MS current decay were fitted to exponentials using the Chebyshev nonlinear [least square] fitting procedure (Hao and Delmas, 2010). Current traces were fitted with either monoexponential or bi-exponential functions. Bi-exponential functions were as follows: I(t)=A1.Math.exp(−t/τ1)+A2.Math.exp(−t/τ2)+Ao, where τ1 and τ2 represent the rapid and slow exponential components, A1 and A2 represent the amplitude of each respective component, and Ao represents the baseline current. Fits with greater than two exponential components did not significantly enhance description of the current decay, as judged by residual analysis. Cells were classified as expressing a particular MS cation current if the main component (≧80%) of the current evoked at −100 mV declined monoexponentially. MS currents not meeting this requirement were classified as mixed. Based on current decay time constants, three types of MS currents could be distinguished: rapidly adapting currents (IR, 3-6 ms), slowly adapting currents (IS, 200-300 ms) and ultra-slowly adapting currents (IuS, ≧1000 ms)”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Moqrich by adding wherein the selected measure of current decay is derived from a biexponential fit of the time-resolved current data. The advantage of using a biexponential fit is a better correlation to the data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Yau as applied to claim 1 above, and further in view of Guo (US20100270178). 
Regarding claim 14, the combination of Deng and Yau discloses the method of claim 1.
The combination of Deng and Yau does not disclose wherein no calibration step is performed prior to or after the measurement.
However, Guo discloses wherein no calibration step is performed prior to or after the measurement (Paragraph [0071], “While the method disclosed herein is described with the use of calibration factors p, a, and Z, one skilled in the art will appreciate that their use is not required. For example, in one embodiment, glucose concentration could be calculated without p, a, and/or Z (p and/or a could be set equal to one and Z could be set equal to zero)”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Guo by adding wherein no calibration step is performed prior to or after the measurement. The advantage of not having a calibration step is a more time efficient system that uses less resources.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng and Yau as applied to claim 15 above, and further in view of Willis (US20070299617; cited by Applicant).
Regarding claim 16, the combination of Deng and Yau discloses the method of claim 15.
The combination of Deng and Yau does not disclose wherein the electrochemical sensor is deployed in vivo.
However, Willis discloses wherein the electrochemical sensor is deployed in vivo (Paragraph [0007], “A biosensor may be implanted in a subject, such as a mammal or a human, in which case it is referred to as an in vivo biosensor”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Willis by adding wherein the electrochemical sensor is deployed in vivo. The advantage of having the electrochemical sensor deployed in vivo is you can get more accurate biological data as opposed to remote monitoring.

Regarding claim 17, the combination of Deng, Yau, and Willis discloses the method of claim 16.
Willis further discloses wherein the electrochemical sensor is deployed in a human subject (Paragraph [0007], “A biosensor may be implanted in a subject, such as a mammal or a human, in which case it is referred to as an in vivo biosensor”).    
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Willis by adding wherein the electrochemical sensor is deployed in a human subject. The advantage of having the electrochemical sensor deployed in a human is you can get more accurate biological data as opposed to remote monitoring.

Regarding claim 18, the combination of Deng, Yau, and Willis discloses the method of claim 16.
Willis further discloses wherein the electrochemical sensor is deployed in a non-human animal (Paragraph [0007], “A biosensor may be implanted in a subject, such as a mammal or a human, in which case it is referred to as an in vivo biosensor”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng and Yau to incorporate the teachings of Willis by adding wherein the electrochemical sensor is deployed in a non-human animal. The advantage of having the electrochemical sensor deployed in a non-human animal is you can get more accurate biological data as opposed to remote monitoring.
Examiner Comment on Patent Eligibility
The claims recite an abstract idea that is part of the Mathematical Concepts group (“calculating the value of a selected measure of current decay; by the calculated value of a measure of current decay, calculating the concentration of the target species by application of a mathematical relationship between selected measure of current decay and the concentration of the target species in the sample”). However, “[a]s set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“output of the electrochemical sensor is a fadic current that varies in a concentration- dependent manner to the concentration of a target species in the sample; applying one or more excitation pulses to the electrochemical sensor, wherein a faradic current output is generated by each pulse; acquiring time-resolved faradic current data following each of the one or more excitation pulses”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5470484 discloses measuring a current that flows through the working electrode, converting the measured current into a feedback signal indicative of the concentration of treatment chemical in the solution, and using the feedback signal to control the rate of feeding the treatment chemical (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791